IN THE SUPREME COURT OF THE STATE OF DELAWARE

KT4 PARTNERS LLC,                       §
                                        §     No. 42, 2021
       Plaintiff Below,                 §
       Appellant,                       §
                                        §     Court Below: Court of Chancery
       v.                               §     of the State of Delaware
                                        §
                                        §     C.A. No 2017-0177-JRS
PALANTIR TECHNOLOGIES                   §
INC.,                                   §
                                        §
        Defendant Below,                §
        Appellee.                       §

                          Submitted: September 1, 2021
                          Decided: September 23, 2021

Before VAUGHN, TRAYNOR, and MONTGOMERY-REEVES, Justices.

                                    ORDER

      This 23rd day of September 2021, the Court having considered this matter after

oral argument and on the briefs filed by the parties has determined that the final

judgment of the Court of Chancery should be affirmed on the basis of and for the

reasons assigned by the Court of Chancery in its bench ruling dated December 9,

2020, and letter ruling dated January 12, 2021.

      NOW, THEREFORE, IT IS HEREBY ORDERED that the judgment of the

Court of Chancery be, and the same hereby is, AFFIRMED.

                                      BY THE COURT:

                                      /s/ James T. Vaughn, Jr.
                                      Justice